 1
 2
 3                            UNITED STATES DISTRICT COURT
 4                           EASTERN DISTRICT OF CALIFORNIA
 5
 6 THE UNITED STATES OF                          Case No. 2:19-cv-02142-WBS-EFB
   AMERICA,
 7                                               The Hon. William B. Shubb
                 Plaintiff,
 8
           v.                                    ORDER TO SHORTEN TIME FOR
 9                                               HEARING ON INTERNATIONAL
   THE STATE OF CALIFORNIA;                      EMISSION TRADING
10 GAVIN C. NEWSOM, in his official              ASSOCIATION’S UNOPPOSED
   capacity as Governor of the State of          MOTION TO INTERVENE
11 California; THE CALIFORNIA AIR
   RESOURCES BOARD; MARY D.
12 NICHOLS, in her official
   capacities as Chair of the California Air
13 Resources Board and as Vice Chair and
   a board member of the Western Climate
14 Initiative, Inc.; WESTERN CLIMATE
   INITIATIVE, INC.; JARED
15 BLUMENFELD, in his official
   capacities as Secretary for
16 Environmental Protection and as a
   board member of the Western Climate
17 Initiative, Inc.; KIP LIPPER, in his
   official capacity as a board member of
18 the Western Climate Initiative, Inc., and
   RICHARD BLOOM, in his official
19 capacity as a board member of the
   Western Climate Initiative, Inc.,
20
                 Defendants.
21
22
23
24
25
26
27
28

                                               -1-              Case No. 2:19-cv-02142-WBS-EFB
     SMRH:4853-2236-5104.2                           ORDER RE SHORTENING TIME FOR HEARING
 1                                          ORDER
 2            The Court, having considered the Stipulation to Shorten Time for Scheduling
 3 Hearing Date on International Emissions Trading Association’s Unopposed Motion
 4 to Intervene (“Stipulation”) submitted by the Parties, and good cause appearing
 5 therefore, hereby adopts and fully incorporates said Stipulation herein.
 6            WHEREFORE, IT IS HEREBY ORDERED as follows:
 7            The hearing on the International Emissions Trading Association’s Unopposed
 8 Motion to Intervene shall be scheduled for January 27, 2020, at 1:30 p.m. in
 9 Courtroom 5 (WBS).
10            IT IS SO ORDERED.
11            Dated: January 7, 2020
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               -2-               Case No. 2:19-cv-02142-WBS-EFB
     SMRH:4853-2236-5104.2                            ORDER RE SHORTENING TIME FOR HEARING
